Citation Nr: 9921073	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a claim of entitlement to service connection for a back 
condition is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran retired with more than 29 years of active military 
service in December 1990.  Service dates prior to June 8, 1977, 
have not been verified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to service connection for a 
back disorder.


FINDINGS OF FACT

1.  The veteran has degenerative joint disease and a bulging disc 
of the lumbar spine.

2.  The veteran received medical treatment for a contusion of the 
left buttock after falling down a flight of stairs in service. 

3.  There is no medical evidence of a link between the veteran's 
back condition and any disease or injury in service, and his 
claim for service connection for a back condition is therefore 
not plausible.


CONCLUSION OF LAW

The claim for service connection for a back disorder is not well 
grounded, and there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  (38 U.S.C.A. 
§ 5107)(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A March 1985 emergency care and treatment report from the 
veteran's service medical records states that the veteran fell 
down a flight of stairs at home after feeling faint, landing on 
his left buttock.  He did not lose consciousness or black out, 
but he did complain of low back pain and numbness in his left arm 
immediately after the fall.  The lower left back was painful to 
palpation, and there was some swelling.  There was no calor and 
positive ecchymosis.  The veteran had good muscle strength to his 
quadriceps muscle and his deep tendon reflexes to his knees and 
ankles were within normal limits and 2+.  A radiologic 
consultation report of the lumbar spine reported no significant 
osseous, articular, or soft tissue abnormality.  The examiner's 
impression was normal lumbosacral spine.  The diagnosis was 
contusion of the left buttock and the veteran's condition upon 
release from the emergency room was considered good.  

In April 1985, the veteran reported still experiencing pain from 
the fall, especially after long periods of sitting.  On 
examination, he had a full range of motion in his back.  Straight 
leg raising and deep tendon reflexes were negative.  The examiner 
diagnosed muscular strain.

There were no further complaints of or treatment for a low back 
disorder during service.  On a February 1990 report of medical 
history for retirement, the veteran denied having recurrent back 
pain.  On the medical examination report of the same date, his 
spine was evaluated as normal.

The veteran did not mention any back pain or the falling incident 
on a VA examination in August 1991.  On neurological evaluation, 
the examiner noted that the veteran's coordination, gait, and 
Romberg were all normal and that his deep tendon reflexes were 2+ 
and symmetrical throughout.  The veteran had no pathologic 
reflexes or clonus and no other findings or abnormalities were 
noted about the veteran's back on that examination.  On a VA 
examination for diseases or injuries of the brain in September 
1993, the veteran's coordination, gait, station, and Romberg were 
again all normal.  His deep tendon reflexes were 2+ and 
symmetrical and he again had no pathological reflexes or clonus.  
There were no other findings pertaining to the veteran's back on 
that examination.

The veteran submitted a claim for a back condition in September 
1997, citing his fall down the stairs in the service in 1985.  He 
stated that he had some pain and discomfort before he filed the 
claim, but he thought that the pain was kidney-related.  He had 
passed kidney stones in the past.  He further stated that his 
present discomfort began when he got out of bed September 1, 
1997, and that the pain got progressively worse until he sought 
medical attention on September 11, 1997.  The veteran reported 
that his family doctor took x-rays at that point and determined 
that he had a pinched nerve and some arthritic conditions in his 
spine and then referred the veteran to a neurosurgical 
specialist, who gave the veteran prescriptions to relieve pain 
and muscle spasms.  The veteran stated that a MRI (magnetic 
resonance imaging) revealed a ruptured, bulging disc in his spine 
and that he was taking physical therapy for his back condition.  

The veteran also stated that the neurosurgeon indicated that the 
bulging disc was pressing against some nerves in his spine.  The 
pain was originally centered on the right side of his lumbar 
area, but had progressed, although less severely, to the middle 
and left side of his back.  Any movements originally increased 
his pain including coughing, sneezing, and bowel movements.  The 
veteran also reported that the pain was so severe during bowel 
movements that it led to a three-day period of constipation.  He 
had difficulty dressing.  He stated that the pain had recently 
subsided, but he still could not bend over or raise his feet very 
high.  Sitting for short periods of time intensified the pain and 
produced a numb feeling in his thighs and legs.  He had 
difficulty getting up and down.  The veteran claimed that the 
March 1985 fall that he suffered in the military was the cause of 
his condition.  He also submitted some duplicate service medical 
records along with his claim.

The veteran repeated his contentions in an October 1997 letter.  
He provided authorization for the RO to obtain his private 
medical records from Rush Medical Group detailing treatment for 
his back.  He stated that he was unable to identify the exact 
date that he began to suffer any problems from the fall, but that 
he had experienced pain in his lumbar area for "a good many 
years," which he always attributed to kidney difficulties.

In November 1997, the RO received the veteran's treatment records 
from Rush Medical Group.  The veteran was seen by Richard S. 
Abney, M.D., in September 1997, complaining of right low back 
pain that became worse with movement.  Dr. Abney noted that it 
was the first time the veteran had been to see him in over three 
years.  The veteran reported no history of recent injury and 
stated that he felt some discomfort in his back since falling at 
home 15 years before.  The veteran also reported suffering some 
constipation.  On examination, there was mild tenderness in the 
right low back area.  Straight leg raising was positive at 45 
degrees on the right and negative on the left.  Reflexes were 
equal and symmetrical and the veteran could dorsiflex his toes 
and ankles without any problems.  Lumbosacral spine x-rays were 
basically negative except for degenerative changes and there was 
no evidence of obstruction.  Dr. Abney diagnosed right low back 
pain with positive straight leg raising, rule out herniated 
nucleus pulposus.  He also diagnosed degenerative joint disease 
of the lumbosacral spine.

The x-ray report of the same date, signed by George Frye, M.D., 
showed mild degenerative changes with osteophytes projecting from 
L4 and L5.  The x-rays also revealed facet joint narrowing and 
hypertrophy at L4-5 and L5-S1 on both sides.  No spondylolysis 
was seen and no subluxation was noted.  There was mild loss of 
vertebral body height at L5, which Dr. Frye thought might reflect 
a mild compression, and sclerosis present along the superior 
endplate, which Dr. Frye thought might be old.  No definite acute 
bony abnormality was seen.

Later that month a magnetic resonance imaging (MRI) of the lumbar 
spine was obtained.  The impression was mild posterior disc 
bulging at L4, with no definite herniated disc.  The vertebral 
bodies and disc spaces were well maintained and the conus was 
normal.  No spinal stenosis was seen.  There were degenerative 
disc signal changes at L4 and L5, along with the posterior disc 
bulging at L4. 

A subsequent note by Dr. Abney indicated that the veteran had 
seen Dr. Ilercil and was to have two days of physical therapy.  
He was doing better.  Diagnoses included right low back pain, 
bulging disc; and degenerative joint disease of the lumbosacral 
spine.  Dr. Ilercil was noted to have consulted the chart in 
September and October 1997.

The veteran repeated his account of falling and injuring his back 
in the service in a VA examination in January 1998.  He reported 
not having any pain or problems with his back until 1992 when he 
developed pain across the mid-lumbar area.  The veteran also 
reiterated the development of the injury and stated that the pain 
across his lower back was now almost constant.  He complained of 
a stinging sensation that radiated down the posterior aspect of 
both thighs and legs that occurred when he first got out of bed 
in the morning and that lasted for about 5 minutes.  He also 
stated that it occurred when he coughed, sneezed, and stood or 
walked for longer than 30 minutes.  

The veteran stood erect with a level pelvis and no detectable 
scoliosis on back examination.  He had flexion to 60 degrees; 
extension to 10 degrees; and right and left lateral bending to 25 
degrees.  He had no tenderness over the spinous processes.  
Straight leg raising was painless to 90 degrees bilaterally and 
the veteran rotated his hips painlessly.  Deep tendon reflexes 
were active and equal in the knees and ankles bilaterally.  The 
veteran walked on his heels and toes without difficulty and was 
able to squat and rise without assistance.  The examiner could 
detect no motor weakness or sensory deficit in the lower 
extremities.  Three x-ray views of the lumbar spine revealed that 
the veteran had small, atrophic ribs at L1 and a minute 
osteophyte on L4 with no narrowing of the adjacent disc.  The 
examiner's impression was that the bulging disc was a 
characteristic and normal finding in someone of the veteran's age 
and that there were no physical findings to suggest nerve root 
irritation.  The examiner further stated, "I do not believe that 
the current problem is related to his fall down stairs in service 
in 1985.  The current problem is one of aging."

X-rays of the veteran's spine also taken in January 1998 revealed 
mild narrowing involving the L5-S1 interspace.  The height of the 
intervertebral disc space and vertebral bodies was unremarkable.  
The pedicles and transverse processes were intact.

The veteran stated in his February 1998 notice of disagreement 
that he did not have a history of skeletal abnormalities in his 
family and repeated his account of injuring his back in a March 
1985 fall.  He stated that he began feeling back pain while on 
active duty, although he could not recall the specific dates of 
the onset of the pain, which he initially thought was originating 
from his kidneys.  He further stated that he never told anyone 
that he thought that his back problems were related to kidney 
stones and he never contended that his back pains began in 1992, 
as the VA examiner reported.  He stated that when the VA examiner 
asked him in January 1998 when the pain began, he stated that it 
was over five years ago, which the examiner identified as 1992.  
The veteran responded "I said yes, not meaning that the pain 
episodes started in 1992, but that the pain episodes started 
years before 1992."  The veteran reiterated that the pain 
intensified in 1997, although it was presently less severe and 
remained constant.  He reported that he could tolerate the pain 
if he was careful not to make any sudden or strenuous movements.  
He stated that the pain radiated down to his leg when he got up 
in the morning, when he did a lot of walking, and when he sat for 
long periods of time.  The pain usually lasted for 5 to 25 
minutes, according to the veteran.  The veteran concluded by 
stating that although his doctors thought that his pain was a 
result of his degenerative joint disease, he believed that the 
root cause of his back condition was his March 1985 inservice 
fall.

II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Establishing service connection for a 
disability requires the existence of a current disability and a 
relationship or connection between that disability and a disease 
contracted or an injury sustained during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to VA 
benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim for 
service connection for a particular disability requires more than 
an allegation that the disability is service connected; it 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim plausible, 
i.e., meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types of 
issues presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay evidence 
may be sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  

A well-grounded claim for service connection requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 
(1995).  The United States Court of Appeals for Veterans Claims 
(the Court) has held that the second and third Caluza elements 
can also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 C.F.R. § 
3.303(b); see also Brewer v. West, 11 Vet. App. 228, 231 (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-497 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
truth of evidence submitted, including testimony, is presumed, 
unless the assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

The veteran has been diagnosed to have degenerative joint disease 
of the lumbosacral spine and a bulging disc.  Therefore, the 
Board finds that there is sufficient evidence of a current 
disability and the first element of a well-grounded claim has 
been satisfied.

The veteran has reported that he injured his back during active 
service when he fell going down a flight of stairs.  His service 
medical records indicate that he was treated for a contusion of 
the left buttock after falling down a flight of stairs in March 
1985.  Therefore, the Board finds that there is sufficient lay 
and medical evidence of an incurrence of disease/injury during 
service, and the second element of a well-grounded claim has been 
satisfied. 

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection, as he has not 
presented any medical evidence of a nexus between his inservice 
fall and his current back condition.  None of the post-service 
medical records relate the veteran's inservice fall to his 
current back condition.  They contain no medical opinion that in 
anyway attributes his degenerative joint disease or bulging disc 
to his inservice fall.  Rather, the VA examiner in the January 
1998 examination stated that the veteran's current problem was 
not related to his inservice fall.  Therefore, the third 
requirement of a well-grounded claim, which requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury, has not been met.

Moreover, the veteran has also not presented a well-grounded 
claim on the basis of continuity of symptomatology.  The veteran 
has reported having back pain during and since active service.  
Presuming this history to be credible for the purpose of 
establishing a well-grounded claim, there remains no medical 
evidence of a record of a nexus between the present disability 
and the post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a back 
injury in service, walked with a limp ever since, and received 
heat treatments over the years is presumed credible for the 
purpose of establishing a well-grounded claim because it is not 
inherently incredible or beyond the competence of a layperson to 
observe symptoms.  Continuity of symptomatology had therefore 
been established even if the record did not contain service 
medical records showing treatment in service for a back problem).  
Medical expertise is still required to relate the present 
disability etiologically to the veteran's post-service symptoms 
(Savage, 10 Vet. App. at 498), and there are no medical opinions 
contained in the record relating any current back disorder to the 
post-service back symptomatology to any inservice finding or 
event.  Similarly, there is no medical evidence tending to show 
that the symptoms in service represented a chronic back condition 
rather than an acute and transitory condition.  While the veteran 
has attributed his current back disability to active service, his 
statements do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Likewise, the veteran's claim is not well grounded on the basis 
of a presumption.  There is no evidence that the veteran's 
degenerative joint disease (arthritis) manifested itself within 
one year of his separation from service.  Instead, the veteran's 
degenerative joint disease was not diagnosed until September 
1997, well beyond the required showing that it manifest itself to 
a degree of 10 percent or more within one year from December 
1990.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Because no medical evidence has been presented or secured to 
render plausible a claim that any current back disorder had its 
onset in service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, the 
claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, until 
he does so, VA has no duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 
(1994).  When a claimant refers to a specific source of evidence 
that could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 341, 
344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Board finds VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence to complete 
his application for VA benefits as his private treatment records 
have been requested and associated with the file.  Nothing in the 
record suggests the existence of evidence that might well ground 
this claim.  There is no duty to assist further in the 
development of this claim, because such additional development 
would be futile.  See Murphy Derwniski, 1 Vet. App.at 78. 


ORDER

Having found the claim not well grounded, service connection for 
a back condition is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

